In an action for a separation, the appeal is from an order which, inter alia, directed appellant to pay (1) $25 a week for the support of respondent and the infant child of the parties, and (2) a counsel fee of $300. Pursuant to an order of this court on an application by appellant for a stay pending determination of the appeal, appellant has paid $100 on account of the counsel fee and has been paying $15 a week for support. Order modified (1) by striking from the first ordering paragraph the word and figure “ twenty-five ($25.00) ” and by substituting therefor the word and figure “ twenty ($20.00) ”, (2) by striking from the second ordering paragraph the words and figure “ three hundred ($300.00) ” and by substituting therefor the words and figure “ one hundred ($100.00) ”, and (3) by adding to the second ordering paragraph a provision reserving the right to the trial court to direct payment of an additional counsel fee for services, including services rendered on this appeal. As so modified, order affirmed, without costs. In our opinion, the allowance of alimony pendente lite, upon the papers submitted on the motion, was excessive. Whether respondent is entitled to additional counsel fees for services, including services on this appeal, is left for determination by the trial court (Ranno v. Ranno, 285 App. Div. 1166; Schleimer v. Schleimer, 284 App. Div. 978; Antrones v. Antrones, 58 N. Y. S. 2d 241). Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.